 

ae od “
1 etcetera ERTS ENED SEROMA ER I ae RTE A

a SPRY
Mp 4
UNITED STATES DISTRICT COURT . OOAT EN PELED
SOUTHERN DISTRICT OF NEW YORK

sh a ist

REGINA ROTH, LB iAH LEE er

 

 

 

 

Plaintiff,
ORDER

-against-
19 Civ. 6570 (GBD)

THE CHEESECAKE FACTORY RESTAURANTS,
INC.,

Defendant.

ee ee ew ee ee ee ee ee eee eee ee ee eee ee ee ee eee - x
GEORGE B. DANIELS, United States District Judge:

The December 3, 2019 status conference is adjourned to January 23, 2020 at 9:45 am.

Dated: New York, New York
December 2, 2019
SO ORDERED.

A Dome

RGEB. DANIELS
United States District Judge

 

 

 
